REASONS FOR ALLOWANCE
1.	Claims 1-17 and 19-26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	JIANGUO et al. (Chinese Patent Document No. CN102004920B), hereinafter “JIANGUO” discloses a method for splitting and indexing surveillance videos, and in particular, a method for splitting the surveillance videos through the human face detection and tracking and the movement track cluster analysis for crowd detection and for carrying out association degree analysis on surveillance video fragments according to the position information of surveillance setting points so as to improve the indexing speed and the intelligibility of videos.  JIANGUO teaches that the method can be widely applied to residential property monitoring, commercial center exhibition hall monitoring, subway traffic monitoring and other application occasions (See JIANGUO, Abstract).
	Jean Claude Harel (United States Patent Application Publication No. US 2010/0245582 A1), hereinafter “Harel” discloses a system and method for remote surveillance, whereby a surveillance device includes a capturing unit, a local storage unit, and a location-sensor, a remote server coupled to the surveillance unit, and a user (See Harel, Abstract).	More particularly, with reference to FIG. 1A, Harel discloses surveillance devices 110A-N coupled to a host server 124 that monitors the surveillance devices 110A-N over a network 108 and communicates surveillance data to user devices 102A-N over a network 106, according to one embodiment.  The surveillance devices 110A-N can be any system, device, and/or any combination of devices/systems that is able to capture recordings of its surrounding environment and/or the events occurring in the surrounding environment and/or nearby areas.  In general, the surveillance device 110 is portable such that each unit can be installed or uninstalled and moved to another location for use by a human without assistance from others or a vehicle.  Harel further teaches that surveillance devices 110A-N may be placed indoors or outdoors in a mobile and/or still unit.  For example, the surveillance devices 110A-N can be placed among or in the vicinity of theft-prone goods for theft prevention and event monitoring. The surveillance devices 10A-N can also be placed in vehicles to monitor and create a recordation of events occurring inside and outside of the vehicle. The surveillance devices 110A-N may upload or transmit the recordation of events and their associated location data to a processing center such as the host server 124 (See Harel, FIG. 1A, paragraphs [0033]-[0034] and [0041]).	In addition, Harel teaches that the host server 124 processes the information uploaded by the surveillance devices 110A-N and generates a strategic response using the uploaded information including live recordings captured by the surveillance devices 110A-N.  For example, the strategic response can include determination of hazardous locations, hazardous events, etc.  The strategic response can then be broadcast along with surveillance data to user devices 102A-N for use by authorities or law enforcement individuals in deployment of emergency response services (Harel, paragraph [0045]).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of connecting a mobile device to each of a plurality of network devices at separate respective times and via a respective mobile device network connection for each network device, wherein the connecting occurs only when the mobile device is capable of making an upload of mobile-based surveillance data from the mobile device to a network device, and wherein each of the network devices is connected to a separate respective logical computing network; embedding each different respective portion of a surveillance data file with at least one positional location address; transferring each different, respective portion of the surveillance data file from the mobile device to each respective network device via the respective mobile device network connection and storing the respective portion of the surveillance data file on the respective logical computing network associated with each network device; operating the mobile device independently of connectivity with and management by the central controller when transferring each different, respective 
	Dependent claims 2-16 and 19-25 further limit the allowed independent claims 1 and 17, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441